NORVELL, Justice.
The plaintiff below and appellee here testified by deposition taken in accordance with a stipulation which provided that after the stenographer taking the deposition had transcribed the questions and answers from her shorthand, “the said deposition may be carefully read over by. said witness and by him subscribed and sworn to before any officer authorized to administer oaths.” The witness signed a statement saying that he had read the questions and answers contained in the deposition and that the same were true and correct. This statement was sworn to before a Notary Public on the 20th day of September, 1950. The deposition was filed in the cause on December 11, 1950. The case came on for trial on March 19, 1951, and, after announcement of ready, defendant for the first time objected to the deposition, upon the ground that the affidavit attached to the deposition was insufficient. The trial court ruled that as the instrument showed that it was “sworn to and subscribed by this man” — the witness, it sufficiently appeared that the provisions of the stipulation had been substantially complied with. The trial court’s ruling was correct and, further, the objections raised by defendant, went to matters of form, and objections based, upon such grounds should have been made before the trial commenced, as required by Rule 212, Texas Rules of Civil Procedure; Page v. Hancock, Tex.Civ.App., 200 S.W.2d 421, 425.
The judgment is affirmed.